Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 4/20/2022, has been entered. 
Claims 1-3 and 6-9 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen (CN-106711171-A, published 5/24/2017) in view of Hanamura (US Pub. No. 2015/0287959 A1). 

As to claim 1, Shen discloses a display device (fig 15 and page 8) comprising:
a substrate (fig 15, 510);
a display area (10) configured by pixels including a light emitting area (page 15), and a frame area (20) provided outside the display area (10);
ribs formed separately in the display area and the frame area and arranged around the light emitting area in the display area (fig 15, ribs 710 in display area 10 and 845 in the frame area 20); 
a mask support section (fig 15, 850) that is disposed in the frame area (20)  and supports a film formation mask for forming a film at least above the ribs (mask 930);
a sealing film (800) that covers the display area (10) and includes a first barrier film (785), a flattening film (770) provided on the first barrier film and a second barrier film (790) provided on the flattening film;
a dam portion (845) formed in the frame area (20) so as to surround the display area (10),
wherein a top portion of the mask support section (850) higher than a top portion of the ribs (710) arranged in the display area (10) in a thickness direction of the substrate (510), and 
the dam portion (845) is disposed inside the mask support section (850). 
Shen does not explicitly disclose wherein the support section is at least 10 micron higher than the ribs, or 
a resin mask provided on the sealing film. 
Nonetheless, Shen discloses that the support section is formed at a higher height than ribs so that the lower barrier structures are not damaged when the mask is placed in contact with the support section (page 11).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the standoff height of the mask at least 10 micron higher than the ribs in order to ensure that the metal mask does not cause damage to the lower barrier structure.  
Furthermore, Hanamura discloses a resin mask (figs 7A-B, resin mask comprising layers 41 and 42; [0103] and [0121]) provided on a sealing film (fig 7A-B, film 34).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the resin mask of Hanamura on the display of Shen in order to provide further protection to the display portion of the substrate during the patterning of the barrier films of the sealing film in the frame area of the display apparatus. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Hanamura and further in view of Okabe et al. (US Pub. No. 2021/0083226 A1), hereafter referred to as Okabe. 

As to claim 2, Shen in view of Hanamura discloses the display device according to claim 1 (paragraphs above).
Shen in view of Hanamura do not explicitly disclose wherein the substrate is cut from a large plate. 
Nonetheless, Okabe discloses wherein a substrate is an individual substrate cut out from a large plate on which a plurality of the substrates are arranged ([0054] and fig 5, step S6), and is a substrate disposed at an end portion or a corner portion of the large plate before being cut out (fig 2 shows that the substrate including the frame area BB including 29b). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the display panel of Shen in view of Hanamura from a large plate as taught by Okabe so that multiple display panels can be simultaneously manufactured. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Hanamura and further in view of Choi et al. (US Pub. No. 2017/0338292 A1), hereafter referred to as Choi. 

As to claim 3, Shen discloses the display device according to claim 1 (paragraphs above).  
Shen does not disclose a light shielding film for shielding light disposed at the top portion of the mask support section, 
wherein the light shielding film is in direct contact with the mask support section.  
However, Shen does disclose that the mask support section (considered to be section 852) includes a PDL (854) in direct contact with section (852), however, Shen does not disclose that the PDL is  light shielding. 
Nonetheless, Choi also discloses wherein a PDL is light shielding ([0079]). 

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the PDL layer of Shen from the black material as taught by Choi since this will help prevent light leakage and reflection of the display apparatus. 

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Choi. 

As to claim 6, Shen discloses a display device (fig 15 and page 8) comprising:
a substrate (fig 15, 510);
a display area (10) configured by pixels including a light emitting area (page 15), and a frame area (20) provided outside the display area (10);
ribs formed separately in the display area and the frame area and arranged around the light emitting area in the display area (fig 15, ribs 710 in display area 10 and 845 in the frame area 20); and 
a mask support section (fig 15, 852) that is disposed in the frame area (20)  and supports a film formation mask for forming a film at least above the ribs (mask 930), 
wherein a top portion of the mask support section (852) higher than a top portion of the ribs (710) arranged in the display area (10) in a thickness direction of the substrate (510).
Shen does not disclose a light shielding film for shielding light disposed at the top portion of the mask support section, 
wherein the light shielding film is in direct contact with the mask support section.  
However, Shen does disclose that the mask support section (considered to be section 852) includes a PDL (854) in direct contact with section (852), however, Shen does not disclose that the PDL is a light shielding. 
Nonetheless, Choi also discloses wherein a PDL is light shielding ([0079]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the PDL layer of Shen from the black material as taught by Choi since this will help prevent light leakage and reflection of the display apparatus.

As to claim 8, Shen in view of Choi disclose the display device according to claim 6 (paragraphs above).
Shen further discloses a sealing film (fig 15, film 800) that covers the display area (10) and includes a first barrier film (785), a flattening film (770) provided on the first barrier film and a second barrier film (790) provided on the flattening film; and
a dam portion (845) formed in the frame area (20) so as to surround the display area (10), 
wherein the dam portion (845) is disposed inside the mask support section (855).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Choi and further in view of Okabe et al. (US Pub. No. 2021/0083226 A1), hereafter referred to as Okabe. 

As to claim 7, Shen in view of Choi disclose the display device according to claim 6 (paragraphs above).
Shen in view of Choi do not explicitly disclose wherein the substrate is cut from a large plate. 
Nonetheless, Okabe discloses wherein a substrate is an individual substrate cut out from a large plate on which a plurality of the substrates are arranged ([0054] and fig 5, step S6), and is a substrate disposed at an end portion or a corner portion of the large plate before being cut out (fig 2 shows that the substrate including the frame area BB including 29b). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the display panel of Shen in view of Choi from a large plate as taught by Okabe so that multiple display panels can be simultaneously manufactured. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Choi and further in view of Hanamura. 

As to claim 9, Shen in view of Choi disclose the display device according to claim 8 (paragraphs above).
Shen in view of Choi do not disclose a resin mask provided on the sealing film. 
Nonetheless, Hanamura discloses a resin mask (figs 7A-B, resin mask comprising layers 41 and 42; [0103] and [0121]) provided on a sealing film (fig 7A-B, film 34).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the resin mask of Hanamura on the display of Shen in view of Choi in order to provide further protection to the display portion of the substrate during the patterning of the barrier films of the sealing film in the frame area of the display apparatus.

Pertinent Art
US 2009/0128457A1and US 2009/0015148A1 are pertinent prior art references. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 6-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        5/6/2022